FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2012 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ AstraZeneca PLC DEFINITION OF CORE FINANCIAL MEASURES London, 12 November 2012 Definition of Core Financial Measures will change with effect from Q1 2013 As previously announced, with effect from first quarter results 2013, AstraZeneca PLC will update its definition of Core financial measures to exclude all intangible asset amortisation charges and impairments, except those for IS-related intangibles. As intangibles acquired as a result of externalisation become an increasing proportion of the Group's asset base, the new definition has been extended to provide better clarity of the impact from amortisation and impairment charges included in Reported results and, in addition, while recognising that non-GAAP measures differ between companies, it will aid comparability of our results versus our peers. The items excluded from Core results under the previous definition as disclosed in detail on page 84 of our Annual Report and Form 20-F Information 2011 remain a constituent part of the new definition. These excluded certain significant items, such as charges and provisions related to our global restructuring programmes, amortisation and impairment of the significant intangibles relating to our acquisition of MedImmune Inc. in 2007 and our exit arrangements with Merck in the US, and other specified items. Detailed, un-audited reconciliations between the current Reported basis, the previously disclosed Core basis and the newly defined Core basis for the full-year 2011, first nine months of 2012 and each of the quarters to Q3 2012 are set out below. These are presented as the full reconciliation back to Reported performance, as management believe a full understanding of the performance is best obtained by reviewing both Reported and Core performance. Reported performance remains a key metric for management in reviewing the performance of the Group. Adjustments between reported and core performance Amortisation and impairments of intangible assets. The definition of this item has been updated to include all amortisation and impairment charges for intangible assets excluding IS-related assets. Adjusting for these items removes the volatility when impairments are booked on such assets and is intended to provide a better measure of underlying business performance. It has been extended to cover all amortisation and impairments relating to product marketing and distribution rights and other intangibles, incorporating those already excluded under the current definition relating to our acquisition of MedImmune Inc. and our exit arrangements with Merck. The amortisation and impairment of IS-related intangibles are not included in the adjustment, and will remain in core. Restructuring costs. The definition for this item has not been changed. These charges arise from the major restructuring programmes as separately announced by the Group, and will include the remainder of the third phase of restructuring announced in February 2012. Legal charges and other charges. The definition for this item has not been changed. Legal payments, charges and expenses related to settlements, judgments and fines in the context of product liability litigation, anti-trust litigation, patent litigation and government investigations will be excluded from the Core measures and the adjustment will be stated net of related insurance recoveries. In the ordinary course, external legal professional fees, including those relating to intellectual property protection costs, and the costs of AstraZeneca's in-house legal function will remain in Core. Professional fees directly attributable to AstraZeneca's significant acquisitions and other significant business combination activity will continue be excluded from Core. Other specified items deemed not to be in the ordinary course of business will continue to be excluded from Core. Tax on adjustments. The definition for this item has not been changed. The Group's Reported effective tax rate, adjusted for significant one-off items embedded within that rate, is applied to all taxable Core adjustments. This approach is unchanged. NOTES TO EDITORS This announcement shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. About AstraZeneca AstraZeneca is a global, innovation-driven biopharmaceutical business with a primary focus on the discovery, development and commercialization of prescription medicines for gastrointestinal, cardiovascular, neuroscience, respiratory and inflammation, oncology and infectious disease. AstraZeneca operates in over 100 countries and its innovative medicines are used by millions of patients worldwide. For more information please visit: www.astrazeneca.com. CONTACT INFORMATION Media Enquiries Esra Erkal-Paler +44 20 7604 8030 Investor Enquiries UK James Ward-Lilley +44 20 7604 8122 mob: +44 7785 432613 Karl Hård +44 20 7604 8123 mob: +44 7789 654364 Nicklas Westerholm +44 20 7604 8124 mob: +44 7585 404950 Investor Enquiries US Ed Seage +1 mob: +1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS In order, among other things, to utilise the 'safe harbour' provisions of the US Private Securities Litigation Reform Act 1995, we are providing the following cautionary statement: The interim financial statements contain certain forward-looking statements with respect to the operations, performance and financial condition of the Group. Although we believe our expectations are based on reasonable assumptions, any forward-looking statements, by their very nature, involve risks and uncertainties and may be influenced by factors that could cause actual outcomes and results to be materially different from those predicted. The forward-looking statements reflect knowledge and information available at the date of preparation of the interim financial statements and AstraZeneca undertakes no obligation to update these forward-looking statements. We identify the forward-looking statements by using the words 'anticipates', 'believes', 'expects', 'intends' and similar expressions in such statements. Important factors that could cause actual results to differ materially from those contained in forward-looking statements, certain of which are beyond our control, include, among other things: the loss or expiration of patents, marketing exclusivity or trademarks, or the risk of failure to obtain patent protection; the risk of substantial adverse litigation/government investigation claims and insufficient insurance coverage; exchange rate fluctuations; the risk that R&D will not yield new products that achieve commercial success; the risk that strategic alliances and acquisitions will be unsuccessful; the impact of competition, price controls and price reductions; taxation risks; the risk of substantial product liability claims; the impact of any failure by third parties to supply materials or services; the risk of failure to manage a crisis; the risk of delay to new product launches; the difficulties of obtaining and maintaining regulatory approvals for products; the risk of failure to observe ongoing regulatory oversight; the risk that new products do not perform as we expect; the risk of environmental liabilities; the risks associated with conducting business in emerging markets; the risk of reputational damage; the risk of product counterfeiting; the risk of failure to successfully implement planned cost reduction measures through productivity initiatives and restructuring programmes; the risk that regulatory approval processes for biosimilars could have an adverse effect on future commercial prospects; and the impact of increasing implementation and enforcement of more stringent anti-bribery and anti-corruption legislation. Reconciliations of Reported through previous Core to Revised Core Nine Months to September 2012 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual % CER % Amortisation Impairments Revised Core 2012 Actual % CER % Revenue - Cost of Sales 75 - Gross Profit 75 - % sales 80.7% 81.1% -1.3 -1.2 82.0% -0.7 -0.7 Distribution - % sales 1.2% 1.2% -0.2 -0.1 1.2% -0.2 -0.1 R&D - - - 18 % sales 19.0% 15.6% -2.2 -2.1 14.8% -1.7 -1.6 SG&A - 86 - % sales 34.6% 30.3% -0.7 -0.7 29.9% -0.5 -0.5 Other Income - 43 - - 41 44 17 - 44 47 % sales 4.0% 4.2% +1.8 +1.7 4.3% +1.8 +1.7 Operating Profit 427* - 127** % sales 29.9% 38.2% -2.6 -2.4 40.4% -1.3 -1.2 Net Finance Expense - Profit before Tax - Taxation (61)* - Profit after Tax - 99 Non-controlling Interests - Net Profit - 99 Weighted Average Shares Earnings per Share - * Of the $427 million amortisation adjustment, $272 million is related to MedImmune, with a corresponding tax adjustment of $61 million; Merck related amortisation was $155 million, which carries no tax adjustment. ** Includes $61 million of acquisition related expenses. Third Quarter 2012 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual % CER % Amortisation Impairments Revised Core 2012 Actual % CER % Revenue - Cost of Sales 14 - Gross Profit 14 - % sales 80.9% 81.1% +0.7 -0.1 83.1% +2.2 +1.3 Distribution - 2 - - 2 % sales 1.3% 1.3% -0.2 -0.2 1.3% -0.2 -0.2 R&D - - - 6 89 % sales 18.0% 16.3% -2.3 -1.9 14.9% -1.1 -0.8 SG&A - 57 50 - % sales 35.3% 30.3% -1.2 -1.0 29.6% -0.7 -0.5 Other Income - 15 - - 99 17 - % sales 6.0% 6.2% +3.7 +3.5 6.5% +3.9 +3.7 Operating Profit 166* - 57 89 % sales 32.3% 39.4% +0.7 +0.3 43.8% +4.1 +3.5 Net Finance Expense - Profit before Tax - 57 89 Taxation (23)* - (24)** Profit after Tax - 33 68 Non-controlling Interests - Net Profit - 33 68 Weighted Average Shares Earnings per Share - - * Of the $166 million amortisation adjustment, $91 million is related to MedImmune, with a corresponding tax adjustment of $23 million; Merck related amortisation was $75 million, which carries no tax adjustment. ** Includes $11 million tax adjustment on the $50 million acquisition related expenses incurred in the second quarter. Second Quarter 2012 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual % CER % Amortisation Impairments Revised Core 2012 Actual % CER % Revenue - Cost of Sales 6 - - - 34 - Gross Profit 6 - - - 34 - % sales 79.8% 79.9% -2.8 -1.9 80.4% -2.6 -1.7 Distribution - % sales 1.1% 1.1% -0.1 -0.1 1.1% -0.1 -0.1 R&D - - - 6 6 % sales 17.9% 15.8% -2.5 -2.4 15.6% -2.6 -2.4 SG&A 63 - 66 19 - % sales 35.3% 31.6% -0.4 -0.4 31.3% -0.4 -0.4 Other Income - 14 - % sales 2.5% 2.7% +0.5 +0.5 2.7% +0.5 +0.5 Operating Profit 130* - 66** 59 6 % sales 28.0% 34.1% -5.3 -4.3 35.1% -5.2 -4.1 Net Finance Expense - Profit before Tax - 66 59 6 Taxation (20)* - Profit after Tax - 63 55 4 Non-controlling Interests - Net Profit - 63 55 4 Weighted Average Shares Earnings per Share - * Of the $130 million amortisation adjustment, $91 million is related to MedImmune, with a corresponding tax adjustment of $20 million; Merck related amortisation was $39 million, which carries no tax adjustment. ** Includes $50 million of acquisition related expenses which carry no tax adjustment. First Quarter 2012 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual % CER % Amortisation Impairments Revised Core 2012 Actual % CER % Revenue - Cost of Sales 55 - - - 34 - Gross Profit 55 - - - 34 - % sales 81.3% 82.0% -2.0 -1.9 82.5% -1.8 -1.7 Distribution - % sales 1.0% 1.0% - -0.1 1.0% - -0.1 R&D - - - 1 2 6 52 - - % sales 20.8% 14.7% -1.8 -1.9 13.9% -1.5 -1.6 SG&A - 4 17 - % sales 33.5% 29.1% -0.8 -0.8 28.9% -0.7 -0.8 Other Income - 14 - - 24 25 - - 24 25 % sales 3.4% 3.6% +1.0 +1.1 3.6% +1.0 +1.1 Operating Profit 131* - 4 57 52 % sales 29.4% 40.8% -3.6 -3.6 42.3% -3.0 -3.1 Net Finance Expense - Profit before Tax - 4 57 52 Taxation (18)* - Profit after Tax - 3 51 42 Non-controlling Interests - Net Profit - 3 51 42 Weighted Average Shares Earnings per Share - - * Of the $131 million amortisation adjustment, $90 million is related to MedImmune, with a corresponding tax adjustment of $18 million; Merck related amortisation was $41 million, which carries no tax adjustment. Full Year 2011 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual % CER % Amortisation Impairments Revised Core 2011 Actual % CER % Revenue - 1 - - 1 Cost of Sales 54 - Gross Profit 54 - - - 2 - - 2 % sales 82.1% 82.2% +1.0 +1.3 82.6% +0.7 +1.0 Distribution - 3 - - 3 % sales 1.0% 1.0% - - 1.0% - - R&D - 22 - 19 15 27 10 6 % sales 16.5% 15.0% -2.3 -2.2 13.3% -1.1 -0.9 SG&A - 1 78 4 1 % sales 33.2% 29.5% -0.1 -0.1 29.3% -0.1 - Other Income - 68 - (1,483)** - - % sales 6.7% 2.5% -0.2 -0.2 2.5% -0.2 -0.2 Operating Profit 537* 22 % sales 38.1% 39.2% -1.6 -1.2 41.5% -0.7 -0.1 Net Finance Expense - Profit before Tax 22 - Taxation Profit after Tax 16 3 2 5 4 Non-controlling Interests - Net Profit 16 3 2 5 4 Weighted Average Shares Earnings per Share 9 7 11 10 * Of the $537 million amortisation adjustment, $373 million is related to MedImmune, with a corresponding tax adjustment of $98 million; Merck related amortisation was $164 million, which carries no tax adjustment. ** Gain on the sale of Astra Tech was $1,483 million, and carries no tax adjustment. Fourth Quarter 2011 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual% CER % Amortisation Impairments Revised Core 2011 Actual % CER % Revenue - Cost of Sales 36 - - - 37 - Gross Profit 36 - - - 3 1 37 - 3 1 % sales 81.4% 81.8% +1.8 +0.9 82.2% +1.9 +1.0 Distribution - % sales 1.0% 1.0% - - 1.0% - - R&D - - - 31 31 6 5 4 % sales 21.6% 19.5% -4.5 -4.6 14.1% -0.6 -0.6 SG&A - 30 14 4 % sales 36.3% 29.5% +4.0 +3.9 29.2% +4.0 +3.9 Other Income - 17 - % sales 2.5% 2.7% - - 2.7% - - Operating Profit 134* - 30 4 1 57 16 12 % sales 25.0% 34.5% +1.3 +0.2 40.6% +5.3 +4.3 Net Finance Expense - Profit before Tax - 30 5 1 57 17 13 Taxation - Profit after Tax - 22 7 3 52 19 16 Non-controlling Interests - Net Profit - 22 7 4 52 20 16 Weighted Average Shares Earnings per Share - 16 12 29 25 * Of the $134 million amortisation adjustment, $93 million is related to MedImmune, with a corresponding tax adjustment of $25 million; Merck related amortisation was $41 million, which carries no tax adjustment. Third Quarter 2011 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual % CER % Amortisation Impairments Revised Core 2011 Actual % CER % Revenue - 4 - - 4 Cost of Sales - - - 42 - Gross Profit - - - 3 - 42 - 2 % sales 80.6% 80.4% -0.5 +1.2 80.9% -1.9 -0.2 Distribution - 13 5 - - 14 5 % sales 1.1% 1.1% -0.1 -0.1 1.1% -0.1 -0.1 R&D - 22 - 17 10 7 14 16 9 % sales 15.8% 14.0% -1.5 -1.5 13.7% -1.4 -1.3 SG&A - 21 3 22 - 3 % sales 32.2% 29.1% +0.2 +0.2 28.9% +0.2 +0.2 Other Income - 17 - (1,483)** - - % sales 20.4% 2.5% -0.3 -0.1 2.5% -0.3 -0.2 Operating Profit 134* 22 71 14 % sales 51.9% 38.7% -2.2 -0.3 39.7% -3.5 -1.6 Net Finance Expense - Profit before Tax 22 - 71 14 Taxation (23)* (6)** Profit after Tax 16 7 6 63 10 4 3 Non-controlling Interests - Net Profit 16 7 6 63 10 3 3 Weighted Average Shares Earnings per Share 14 12 - 10 9 * Of the $134 million amortisation adjustment, $93 million is related to MedImmune, with a corresponding tax adjustment of $23 million; Merck related amortisation was $41 million, which carries no tax adjustment. ** Gain on the sale of Astra Tech was $1,483 million, and carries no tax adjustment. Second Quarter 2011 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual % CER % Amortisation Impairments Revised Core 2011 Actual % CER % Revenue - 3 - - 3 Cost of Sales 20 - - - 25 - Gross Profit 20 - - - 3 25 - 3 % sales 82.4% 82.7% -0.3 +0.1 82.9% -0.3 +0.2 Distribution - % sales 1.0% 1.0% +0.1 +0.1 1.0% +0.1 +0.1 R&D 79 - - - 16 8 7 14 15 7 % sales 14.2% 13.3% -1.5 -1.1 13.0% -1.3 -1.0 SG&A 39 - 84 16 9 24 - 15 9 % sales 34.0% 31.2% -3.4 -3.1 30.9% -3.3 -2.9 Other Income - 17 - - 1 - - 1 % sales 2.0% 2.2% -0.1 - 2.2% -0.1 - Operating Profit 135* - 84 56 14 % sales 35.2% 39.4% -5.2 -4.0 40.2% -4.9 -3.6 Net Finance Expense - Profit before Tax - 84 56 14 Taxation (24)* - Profit after Tax - 62 48 11 Non-controlling Interests - Net Profit - 62 48 11 Weighted Average Shares Earnings per Share - * Of the $135 million amortisation adjustment, $94 million is related to MedImmune, with a corresponding tax adjustment of $24 million; Merck related amortisation was $41 million, which carries no tax adjustment. First Quarter 2011 All financial figures, except earnings per share, are in $ millions. Weighted average shares in millions. Reported Restructuring Merck & MedImmune Amortisation Intangible Impairments Legal Provisions & Other Core Actual % CER % Amortisation Impairments Revised Core 2011 Actual % CER % Revenue - Cost of Sales 12 - - - 25 - Gross Profit 12 - 25 - - - % sales 83.9% 84.0% +3.0 +3.0 84.3% +3.1 +3.2 Distribution - 3 - - - 3 - % sales 1.0% 1.0% -0.1 - 1.0% -0.1 - R&D 90 - - - 10 7 7 32 6 4 % sales 14.0% 12.9% -1.6 -1.3 12.4% -1.1 -0.9 SG&A 41 - - 2 1 18 - 2 1 % sales 30.3% 28.3% -1.3 -1.4 28.2% -1.4 -1.4 Other Income - 17 - % sales 2.4% 2.6% -0.6 -0.6 2.6% -0.6 -0.6 Operating Profit 134* - - 50 32 % sales 41.0% 44.4% -0.6 -0.3 45.3% -0.1 +0.3 Net Finance Expense - Profit before Tax - - 50 32 Taxation (26)* - - Profit after Tax - - 6 6 43 23 7 7 Non-controlling Interests - Net Profit - - 6 6 43 23 7 7 Weighted Average Shares Earnings per Share - - 10 10 11 11 * Of the $134 million amortisation adjustment, $93 million is related to MedImmune, with a corresponding tax adjustment of $26 million; Merck related amortisation was $41 million, which carries no tax adjustment. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:12 November 2012 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
